 Case 8:20-cv-00167-SK Document 17 Filed 03/08/21 Page 1 of 1 Page ID #:915



                                                            JS-6




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



CHRISTOPHER WHEELER,                 Case No. 8:20-cv-0167-SK
                 Plaintiff,          JUDGMENT
            v.
ANDREW SAUL,
Commissioner of Social Security,
                 Defendant.



     IT IS ADJUDGED that this action is reversed and remanded for
further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and
consistent with the accompanying Opinion and Order.


Date: March 8, 2021                ___________________________
                                   HON. STEVE KIM
                                   U.S. MAGISTRATE JUDGE
